DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	This communication is in response to the application filed 2/11/20. Claims 1-10 are pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 2/11/19. It is noted, however, that applicant has not filed a certified copy of the India Patent Application No. 201911005317 application as required by 37 CFR 1.55.
Double Patenting
Applicant is advised that should claims 2, 3, and 5 be found allowable, claims 8, 9, and 7 respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-4, and 6-13 are drawn to a method, and claims 17-20 are drawn to a system.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-20 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or
relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to optimizing the selection of a benefits/insurance program (i.e. health and risk management product) based upon a statistical profile.  In particular, the claims recite a method and system for:

receiving, by the server computer, over the network, from the client computing device of the employer, a second transmission comprising profile information for the employer…
generating, by the server computer, a statistical profile of the population of employees by comparing, and analyzing the demographic data from the first database with the demographic and statistical data from the second database… 
selecting, by the server computer, from the third database, the health and risk management product records that match the statistical profile of the population of employees based on accessing the health and risk management product records in accordance with the statistical profile of the population of employees; 
optimizing, by the server computer, based on a Monte Carlo technique, the selection of the health and risk management product records to match the profile information for the employer…
generating, by the server computer, the response including a first content containing at least one proposed benefit program of health and risk management products that include the selection of the health and risk management product records as optimized based on the Monte Carlo technique and a second content, wherein the second content is generated by the server computer based on at least one of the first database, the second database, or the third database…

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. In the instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 

Exemplary claim 1 recites additional limitation(s), including the steps of “storing, by the computer, the received demographic data of the population of employees in a first database; accessing, by the computer, a second database of demographic and statistical data reflecting a population larger than the population of employees; accessing, by the computer, a third database of health and risk management products” which is/ are generic functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
Claim 1 further recites:  “wherein the server computer is in communication with a platform that runs a plurality of modules, wherein the platform is logically positioned between the server computer and the client computing device, wherein the message is received based on the client computing device invoking at least one of the modules.” The added claim language recites a computer/network structure and database features that is and were routine and conventional at the time of Applicant’s invention was filed. 
Claim 1 also has several amendments drawn providing details of data content: “wherein the first database is schematically different from the second database,” “wherein the third database is organized differently from the first database and the second database,” “the response including a first content containing at least one proposed benefit program of health and risk management products that include the selection of the health and risk management product records…and a second content, wherein the second content is generated by the server computer based on at least one 
Furthermore, claim 1 recites transmitting by a server to a client computer device a response “such that the message is comparatively displayed on the client computing device via a bar diagram, wherein the bar diagram depicts a first bar and a second bar, wherein the first bar is based on the first content, wherein the second bar is based on the second content.” This limitation describes a step which occurs beyond the scope of the claimed invention.  In other words, the claimed invention recites a step of transmitting data to a client device.  However, the amended language also recites how the data is displayed on the client device, which is function of the client device, not the transmitting server.  Even if the limitations were given weight, the added language merely describes an additional step of “displaying results.”  As such the additional claim features do not render the claims patent eligible. 
A similar analysis may be applied claim 17, and the functions configured to be performed by the recited system and modules.  Claim 17 recite(s) additional limitation(s), including: a computing device; first, second, and third databases; and a first and a second server.  Again, the additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 

 The application explains: “The various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed here may be implemented as electronic hardware, computer software, or combinations of both. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system.” (see par. 43)  Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are recited in claims 1 and claim 7: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance 
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.

	
Claims 2-5 and 7-10 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-5 and 7-10 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-5 and 7-10 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 12-15 and 17-20 are dependent from Claim 11 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 12-15 and 17-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 12-15 and 17-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindler et al (US 20030059750 A1)
Claim 1. 	Bindler teaches a method for providing meditation media to employees of an employer, comprising: 
creating a user account for the employee that is a record in a database; (par. 35-method/system customizes the services to a user’s needs: The client enters the web site through central service area 104. In one embodiment, one domain of central area 104 is devoted to explaining to clients their various options and guiding them through a selection process; par. 155- protocol would be developed to provide a general index of the client's stress with a profile of the specific characteristics of the client.)
logging into the user account with a client; (par. 10- system provides for a website wherein a client can log in to access the AI_OPS services).
presenting a stress survey at the client operated by the employee ;(par. 58- client goes through a comprehensive assessment program to determine their level and type of 
displaying a plurality of meditation media at the client in response to the stress survey; (par. 60- the client also has the ability to download auditory exercises and relaxation techniques for home practice. Specifically, in this program the client will learn relaxation skills; par. 1663-1666-meditation media provided:  By providing external images and sounds attention is more easily sustained and the experience becomes deeper. This process also provides a gateway to training the subject to enhancing their mental image and their ability to concentrate on these images. Also, it is relatively easy to compile databases of sounds and visual images to accommodate almost every individual's preference; par. 1690- module design and implementation:  the basic design of the module is such that the client is exposed to a series of cognitive-behavioral exercises in which they are trained in the components of the particular technique. In this case each of the meditative and autogenic exercises are dissected into small, easily learned exercises. The client is shown the behavior they are requested to learn and then they have to repeat)
streaming the meditation media from a streaming server in response to a selection of one of the plurality of meditation media at the client; and (par. 73-system uses audio and video streaming: multimedia applications and advances in A/V streaming software allow protocols to substitute computer generated images in situations where a therapist would normally only have available the client's own imagery... Now, technology allows for the possibility of computer-generated images, where the protocol can control the content, intensity, audio, etc. Through these innovative methodologies AI_OPS uses can provide a wide range of services previously unavailable to client and clinician alike.; par. 161- For example, in the Breathing Routine there will be a streaming video-clip illustrating the technique )
recording that the selected streamed meditation media has been viewed in the user account. (par. 186-user completes assignments after a session: each intervention module, routine, or protocol generates a homework assignment at the end of each session, wherein such homework assignments provide the client the opportunity to extend the effects of a session… The assignment is individualized for the particular client based on data acquired during the session. Assignments generally require the client to record data that is entered back into the program; see also par. 327-for record keeping forms client completes)
Claims 2 and 8 	Bindler teaches the method of claim 1 where the streaming meditation media is viewed at the client. (par. 1727-1728: The client will have the option through an onscreen control to reduce their concentration time if they find it too difficult;  the third training session the client will practice by viewing their meditative image for 9 minutes, and viewing the imaginal image for 6-minutes.)
Claims 3 and 9 	Bindler teaches the method of claim 1 where the streaming meditation media is viewed at a client separate from the client operated by the employee. (par. 13-interpreted as the media being viewable by multiple clients:  sets of one or more standardized modules are stored on a server that is accessible over a network; media is available via the Internet; par. 66)
Claim 6.	Bindler teaches a method for providing meditation media to employees of an employer, comprising: 

logging into the user account with a client; (par. 10- system provides for a website wherein a client can log in to access the AI_OPS services).
 presenting a stress survey at the client operated by the employee; ;(par. 58- client goes through a comprehensive assessment program to determine their level and type of anxiety, their cognitive styles and skills, and the manner in which they currently cope with stress, and how stress impacts on their life)
 displaying a plurality of meditation sessions at the client in response to the stress survey and allowing the user to select a meditation session to attend; (par. 60- the client also has the ability to download auditory exercises and relaxation techniques for home practice. Specifically, in this program the client will learn relaxation skills; par. 1663-1666-meditation media provided:  By providing external images and sounds attention is more easily sustained and the experience becomes deeper. This process also provides a gateway to training the subject to enhancing their mental image and their ability to concentrate on these images. Also, it is relatively easy to compile databases of sounds and visual images to accommodate almost every individual's preference; par. 1690- module design and implementation:  the basic design of the module is such that the client is exposed to a series of cognitive-behavioral exercises in 
 streaming meditation media from a streaming server in response to a selection of one of the plurality of meditation sessions at the client; (par. 73-system uses audio and video streaming: multimedia applications and advances in A/V streaming software allow protocols to substitute computer generated images in situations where a therapist would normally only have available the client's own imagery... Now, technology allows for the possibility of computer-generated images, where the protocol can control the content, intensity, audio, etc. Through these innovative methodologies AI_OPS uses can provide a wide range of services previously unavailable to client and clinician alike.; par. 161- For example, in the Breathing Routine there will be a streaming video-clip illustrating the technique )and 
recording information about the selected streamed meditation session when viewed by the user. (par. 186-user completes assignments after a session: each intervention module, routine, or protocol generates a homework assignment at the end of each session, wherein such homework assignments provide the client the opportunity to extend the effects of a session… The assignment is individualized for the particular client based on data acquired during the session. Assignments generally require the client to record data that is entered back into the program; see also par. 327-for record keeping forms client completes)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindler et al (US 20030059750 A1) in view of Dharmji (US 20180255355 A1)
Claims 4, 5 and 7	Bindler teaches the method of claim 1 as explained, but does not expressly disclose where the step of displaying a plurality of meditation media at the client in response to the stress survey further includes displaying various times and locations for streaming the multimedia.
	Dharmaji discloses a system and method which provides/ displays time and location information for streaming media (par. 9-host provides date/time information and platforms (i.e. locations) for participants to register for a session: See also: par. 94- 95: participant could also filter the sessions by recording date, session duration, etc. In some embodiments, participants are able to browse archived sessions and/or 
claim 10.	Bindler discloses a method for providing meditation media to employees of an employer, comprising: 
creating a user account for the employee that is a record in a database; (par. 35-method/system customizes the services to a user’s needs: The client enters the web site through central service area 104. In one embodiment, one domain of central area 104 is devoted to explaining to clients their various options and guiding them through a selection process; par. 155- protocol would be developed to provide a general index of the client's stress with a profile of the specific characteristics of the client.)
 logging into the user account with a client; (par. 10- system provides for a website wherein a client can log in to access the AI_OPS services).
presenting a stress survey at the client operated by the employee; ;(par. 58- client goes through a comprehensive assessment program to determine their level and type of anxiety, their cognitive styles and skills, and the manner in which they currently cope with stress, and how stress impacts on their life)
 displaying a plurality of meditation sessions at the client in response to the stress survey (par. 60- the client also has the ability to download auditory exercises and relaxation techniques for home practice. Specifically, in this program the client will learn By providing external images and sounds attention is more easily sustained and the experience becomes deeper. This process also provides a gateway to training the subject to enhancing their mental image and their ability to concentrate on these images. Also, it is relatively easy to compile databases of sounds and visual images to accommodate almost every individual's preference; par. 1690- module design and implementation:  the basic design of the module is such that the client is exposed to a series of cognitive-behavioral exercises in which they are trained in the components of the particular technique. In this case each of the meditative and autogenic exercises are dissected into small, easily learned exercises. The client is shown the behavior they are requested to learn and then they have to repeat)
streaming meditation media from a streaming server in response to a selection of one of the plurality of meditation sessions at a separate client at the selected location;  (par. 73-system uses audio and video streaming: multimedia applications and advances in A/V streaming software allow protocols to substitute computer generated images in situations where a therapist would normally only have available the client's own imagery... Now, technology allows for the possibility of computer-generated images, where the protocol can control the content, intensity, audio, etc. Through these innovative methodologies AI_OPS uses can provide a wide range of services previously unavailable to client and clinician alike.; par. 161- For example, in the Breathing Routine there will be a streaming video-clip illustrating the technique ) and
 	recording information about the selected streamed meditation session when viewed by the user. (par. 186-user completes assignments after a session: each 
Bindler teaches the method of claim 10 substantially as explained, but does not expressly disclose where the step of displaying a plurality of meditation media at the client in response to the stress survey further includes displaying various times and locations for streaming the multimedia.
	Dharmaji discloses a system and method which provides/ displays time and location information for streaming media (par. 9-host provides date/time information and platforms (i.e. locations) for participants to register for a session: See also: par. 94- 95: participant could also filter the sessions by recording date, session duration, etc. In some embodiments, participants are able to browse archived sessions and/or scheduled sessions)  At them time of the applicant’s invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Bindler with the teaching of Dharmaji to provide information on locations and times of streaming content.  As suggested by Bindler, on would have been motivated to include these features to coordinate interactive sessions and to register users for such events.  (par. 7-8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahn (US 20190147141 A9)- facilitating remote expert consultation using a web site that provides for video conferencing between clients and experts who are have been vetted through registration in the system.
Barker (US 20090198521 A1)- employee life cycle management collects occupational health data from a plurality of diverse occupational health data sources for a plurality of employees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626